6417095Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (US Pub. 2020/0082015) in view of SAEKI et al. (US Pub. 2012/0254865).
Regarding independent claims 1, 7 and 13, Watts discloses a method comprising: 
identifying, by a computing device, unreferenced data objects (i.e., data that is more than 90 days old) within a set of identified data objects (i.e., data that is less than 90 days old) within a volume of a storage device ([0069]: an organization may have requirements that all logs be kept for a certain duration (e.g., ninety days)); 
moving, by the computing device, the identified unreferenced data objects (i.e., data that is more than 90 days old) from an active tier portion (i.e., hot storage pool) of the volume within the storage device to a cold tier portion (i.e., cold storage pool) of the volume in the storage device ([0069]: a first time -based parameter may indicate that data entries are to be moved from a hot storage pool to a cold storage pool after a first time period (e.g., a number of days, weeks, months, etc.)); and 
managing, by the computing device, the moved unreferenced data objects in the cold tier portion of the volume within the storage device based on a lifecycle policy ([0069]: the time-based parameter allows for managing data based on time retention requirements (if any), wherein the time-based parameter may optionally be configured separately for hot and cold storage pools.  A second time -based parameter may indicate that data entries are to be deleted from the cold storage pool after a second time period).
Watts does not specifically teach wherein the identified unreferenced data objects are data objects not referenced by another volume within the storage device and moving from the active tier portion to the cold tier portion avoids a race condition.
However, SAEKI teaches wherein the identified unreferenced data objects are data objects not referenced by another volume within the storage device and moving from the active tier portion to the cold tier portion avoids a race condition ([0257]: In step S504, the data updating unit 123 copies the domain control data 506 in the active area to the inactive area. More specifically, the domain control data 506 is copied to an area which is configured to store the domain control data 506 and which is in the data area 500 in the inactive area.  By copying the data in the active area to the inactive area instead of deleting the data, this technology is able to prevent a race condition).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copying the data in the active area to the inactive area instead of deleting the data, as taught by SAEKI into managing data based on time retention of Watts in order to avoid or prevent a race condition. 

Regarding claims 2, 8 and 14, Watts teaches wherein the lifecycle policy comprises a first rule to selectively delete one or more of the unreferenced data objects from the cold tier portion of the storage device based on one or more conditions after expiration of a set time period associated ([0069]: A second time -based parameter may indicate that data entries are to be deleted from the cold storage pool after a second time period).
Regarding claim 3, 9 and 15, Watts teaches wherein the lifecycle policy comprises a second rule to move the unreferenced data objects, back to the active tier portion of the storage devices upon receiving a data object referencing request for the unreferenced data objects ([0067]: Each well 662 may further support a hot storage location and a cold storage location with a set of parameters used to determine how data is moved from one storage system to the other).
Regarding claims 4, 10 and 16, Watts teaches wherein the identified unreferenced data objects are moved from storage volumes to a shared cold tier portion of a shared storage device ([0069]: A second time -based parameter may indicate that data entries are to be deleted from the cold storage pool after a second time period).
Regarding claims 5, 11 and 17, Watts teaches updating, by the computing device, storage location data associated with the unreferenced data objects after moving the identified unreferenced data objects to the cold tier portion of the storage device  ([0069]: an organization may have requirements that all logs be kept for a certain duration (e.g., ninety days));
Regarding claims 6, 12 and 18, Watts teaches wherein the lifecycle policy comprises a third rule to selectively delete a specific type of one or more of the unreferenced data objects from the cold tier portion of the storage device ([0069]: the time-based parameter allows for managing data based on time retention requirements (if any), wherein the time-based parameter may optionally be configured separately for hot and cold storage pools.  A second time -based parameter may indicate that data entries are to be deleted from the cold storage pool after a second time period).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135